Title: From Benjamin Franklin to Richard Nicholls Colden, 18 February 1774
From: Franklin, Benjamin
To: Colden, Richard Nicholls


Dear Sir,
London, Feb. 18. 1774
I received yours of Dec. 2. and Jany. 5. inclosing the following Bills, viz.


Taylor on Goddard
£37
10s.
0d.


Stute on Bogle, Somerville & Co.
31
4s.
2½d.


Mitchell on Todd
50
  4s.
  2d.



118
  18s.
4½d.


For which have given Credit to the General Post-Office.

I beg the Accounts may be sent punctually by the April Packet, that I may settle them here before I leave England, which is now the more necessary as I am no longer in the Office. With my best Respects to your good Father, whose Health I hope is re-establish’d, I am, Dear Sir, Your most obedient humble Servant
B F.
Richd Nicholls Colden Esqr
